Citation Nr: 0107366	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  95-37 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to a rating in excess of 20 percent for 
degenerative disc disease, L4-L5, L5-S1, with left 
radiculopathy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from October 1981 to October 
1985, with subsequent reserve service in the Air National 
Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1995 rating decision of the 
Providence, Rhode Island Regional Office (RO) of the 
Department of Veterans Affairs (VA) which in part denied 
service connection for a neck condition.  This matter further 
comes before the Board from a November 1996 decision in which 
the RO granted service connection for degenerative disc 
disease, L4-5, L5-S1, with left radiculopathy, and assigned a 
10 percent rating effective from July 12, 1995.  In March 
1997 the veteran claims folder was transferred from the 
Providence RO to the Boston RO.  By January 2000 rating 
action, the RO granted a 20 percent rating for degenerative 
disc disease, L4-5, L5-S1, with left radiculopathy, effective 
from July 12, 1995.  The veteran has continued her appeal.

In Fenderson v. West, 12 Vet. App. 119 (1999), the U.S. Court 
of Appeals for Veterans Claims (Court) addressed the issue of 
"staged" ratings and distinguished between a veteran's 
dissatisfaction with an initial rating assigned following a 
grant of service connection -- which describes the present 
case with regard to the degenerative disc disease, L4-5, L5-
S1, with left radiculopathy, issue on appeal--and a claim for 
an increased rating of a service connected disability.  
Accordingly, that issue for appellate consideration is 
reflected on the first page of this decision in accordance 
with Fenderson.  



REMAND

Service Connection for a Cervical Spine Disability

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (the Act), which made 
several amendments to the law governing VA claims.  Among 
other things, this law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to its duty to assist obligation.  It revised section 
5103 to impose on VA, upon receipt of a complete or 
substantially complete application, a duty to notify the 
claimant of any information, and any medical or lay evidence, 
not already submitted, that is necessary to substantiate the 
claim.  Id. § 3(a) (to be codified as amended at 38 U.S.C. § 
5103).  The Act also provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claim, and provide a medical examination 
when such examination is necessary to make a decision on the 
claim.  Id. § 3(a) (to be codified as amended at 38 U.S.C. § 
5103A). 

Because of the change in the law brought about by the Act, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See id, §§ 3-4 (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the RO 
has not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

Service medical records show that the veteran was involved in 
an automobile accident during service and she has claimed 
that her neck problems are the result of that accident.  On 
VA examination in December 1999 the diagnoses included 
chronic cervical pain, without clinical evidence of motor or 
sensory nerve compression.  No opinion was entered as to 
whether the neck problems were related to service.  In an 
addendum it was noted that x-rays of the cervical spine 
showed that the intervertebral disc space at C5-C6 may be 
"mildly narrowed", and that the veteran was to be contacted 
to report for a CT scan to resolve this issue.  There is no 
indication in the record as to whether the veteran reported 
for a CT scan; thus, on remand the RO should obtain any 
records pertaining to the CT scan.  

Entitlement to a rating in excess of 20 percent for 
degenerative disc disease, L4-5, L5-S1, with left 
radiculopathy

The Board finds that there are several discrepancies in the 
VA examinations of record which must be rectified prior to 
the Board reviewing the appeal.  On VA examination in 1996 it 
was noted that the veteran could flex her lumbar spine to 100 
degrees and extend to 24 degrees.  On VA examination in 
December 1999 it was noted that in the lumbar spine the 
veteran had 30 degrees of forward flexion and 30 degrees of 
backward extension.  It appears that the range of motion (30 
degrees) noted on flexion of the veteran's lumbosacral spine 
may be incorrect, as the VA examiner noted that range of 
motion of the lumbosacral spine was "normal".  On remand, 
the veteran's range of motion of the lumbar spine should be 
clarified.  

Additionally, the Board finds that the VA examination in 
1999, was not conducted according to the mandates of DeLuca 
v. Brown, 8 Vet.App. 202 (1995).  The examiner did not 
indicate whether the lumbosacral spine exhibited weakened 
movement, excess fatigability, or incoordination, or whether 
it was feasible to express such findings in terms of the 
degree of additional range of motion loss, pursuant to 
DeLuca.  Additionally, it is unclear as to the current 
severity of the intervertebral disc syndrome (degenerative 
disc disease), and on remand the VA examiner should comment 
on the frequency and severity of attacks, if any, that the 
veteran may experience.  In view of the foregoing, the 
veteran should be afforded VA examinations in orthopedics and 
neurology, in compliance with DeLuca.  

The RO's attention is directed to the Court's decision in the 
case of DeLuca.  Therein, the Court held that ratings based 
on limitation of motion do not subsume 38 C.F.R. § 4.40 
(1999) or 38 C.F.R. § 4.45 (1999).  It was specified that the 
medical examiner should be asked to determine the extent of 
functional disability due to pain and determine whether the 
joint in question exhibited weakened movement, excess 
fatigability or incoordination, and such determinations, if 
feasible, should be expressed in terms of the degree of 
additional range-of-motion loss or ankylosis due to any 
weakened movement, excess fatigability or incoordination.  It 
was also held that 38 C.F.R. § 4.14 (1999) (avoidance of 
pyramiding) did not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that she submit the names and 
addresses of all health care providers, 
VA or private, who have treated her for 
her low back disability, and for her 
cervical complaints since 1995.  After 
securing the necessary releases, the RO 
should request copies of any previously 
unobtained medical records for 
association with the claims folder.  This 
should specifically include the report of 
any CT scan conducted subsequent to the 
VA examination in 1999.

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination and 
a VA neurological examination in order to 
ascertain the nature and severity of her 
service connected low back disability, as 
well as the nature and probable etiology 
of her cervical disability, if any.  The 
claims folder must be reviewed by the 
examiner(s) prior to conducting the 
examination(s) and the examiner(s) should 
specifically note that the file has been 
reviewed.  

a.  With regard to the service-connected 
low back disability, all indicated 
special tests and studies should be 
conducted, to include range of motion 
studies expressed in degrees and in 
relation to normal range of motion.  The 
examiner should note whether there are 
any further limitations due to pain in 
the low back, and, if so, quantify the 
degree of additional impairment due to 
pain.  The examiner should be asked to 
determine whether the veteran's low back 
exhibits weakened movement, excess 
fatigability, or incoordination, and if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also provide an opinion 
as to whether pain could significantly 
limit functional ability during flare-ups 
or when the low back is used repeatedly 
over a period of time.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  The 
examiner should indicate the frequency 
and severity of attacks of the veteran's 
intervertebral disc syndrome 
(degenerative disc disease).  

b.  With regard to the veteran's claimed 
cervical condition, the examiner should 
indicate the proper diagnosis for the 
veteran's cervical disability, if any.  
If a cervical disability is identified, 
then the examiner should opine whether 
any cervical disability is as likely as 
not related to the motor vehicle accident 
which the veteran was involved in during 
service.  The complete rationale for any 
opinion expressed should be provided.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

4.  Following the completion of all 
development, the RO should review the 
veteran's claims based on all of the 
evidence of record.  If the benefits 
sought on appeal remain denied, the 
veteran and her representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


